Citation Nr: 1716096	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to VA burial benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to September 1983, and he died in June 2012.  The appellant was married to the Veteran for many years, but was divorced from him at the time of his death.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in March 2014 by a Regional Office (RO) of the Department of Veterans' Affairs (VA).  

In September 2016, the appellant testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The appellant bore the cost of the Veteran's burial, but not the cost of his plot and interment, as the Veteran was interred at a national cemetery.  

2.  The Veteran was hospitalized at a VA medical facility at the time of his death.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits are met. 38 U.S.C.A. §§ 2302, 2303 (West 2002, 2014); 38 C.F.R. §§ 3.1600-1610 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-1713 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran served on active duty from June 1979 to September 1983, and he died in June 2012 as a result of complications from pancreatic cancer.  During his lifetime, the Veteran sought, and was denied, service connection for a pancreatic disorder, and after his death, the appellant sought, and was denied, service connection for the cause of the Veteran's death and she has not appealed that decision.  

The Veteran was interred in a national cemetery in June 2012, and the appellant bore the cost of the Veteran's funeral expenses, as reflected in itemized receipts of record.  In July 2012, she submitted an application for reimbursement of those expenses.  The appellant is seeking $12,110.46 to be reimbursed.

At the outset of the discussion of the merits of the appellant's claim, the Board notes that during the pendency of this appeal, effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new 38 C.F.R. §§ 3.1700 through 3.1713.  See 79 Fed. 32653-32662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  (The appellant's claim for burial benefits has been pending since July 2012, i.e., prior to the effective date of the rule change on July 7, 2014.)  Generally, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes; thus, both versions are equally favorable.  Accordingly, the Board will cite principally to the old regulations, in effect at the time the appellant's claim was filed in 2012. 

Claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1) (now at 38 C.F.R. § 3.1702(b)(3)).  Likewise, a claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses."  38 C.F.R. § 3.1601(a)(2)(ii) (now at 38 C.F.R. § 3.1702(c)(1)).  As the federal government bears the cost of plot or interment expenses for those interred at national cemeteries, and as the appellant does not report incurring any such costs, the Board will limit the analysis to reimbursement for the burial expenses reported by the appellant.

At the time of his death, the Veteran had no service-connected disabilities, and as referenced above, while the appellant sought service connection for the Veteran's cause of death, the RO denied this claim in an unappealed February 2014 rating decision.  Accordingly, only eligibility for benefits on a nonservice-connected basis may be considered. 

Where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial, may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302 (a); 38 C.F.R. § 3.1600 (b) (now 38 C.F.R. § 3.1705).  Among these circumstances, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605 (now 38 C.F.R. § 3.1706(b), (d)).  Notably, there is a statutory limitation of $700 for these circumstances that is raised based on the Consumer Price Index.

In this case, the record clearly reflects that the Veteran died while hospitalized by VA at a VA medical facility, as reported by the appellant, and as reflected on the Veteran's death certificate and on the appellant's receipts for transportation of the Veteran's body from this facility.  Further, the appellant's receipts, and corroborative research conducted by the RO and documented in the Veteran's claims file, indicates that the appellant did indeed bear all costs related to the Veteran's burial.  

Thus, as the Veteran died while hospitalized at a VA medical facility, and as the appellant bore all expenses related to the Veteran's burial, the criteria for reimbursement of those expenses to the appellant (per statutory limits) have been met.  Thus, nonservice-connected burial benefits are warranted in this regard


ORDER

Reimbursement of burial expenses (as limited by statute) for the nonservice-connected death of the Veteran is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


